Citation Nr: 0501630	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from June 1971 to June 1973 
and from April 1975 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, and Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in November 2004 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's primary disability as classified by the RO is 
of the cervical spine status post-C-5 fracture with anterior 
fusion C4-C6 and moderate cervical spinal stenosis.  The RO 
has determined it to be 20 percent disabling.  The veteran 
testified at the Travel Board Hearing that, the results of 
his examinations notwithstanding, his disabilities render him 
unable to maintain steady employment.  In addition to his 
cervical spine disability, the veteran also relates that his 
right leg buckles or gives way without warning, which he 
asserts renders him a safety risk on manual labor jobs, and 
employers will not hire him.  He has also reported that he 
has been told he has depression.

There are several complaints and or disorders that have been 
noted which have not been detailed.  The veteran has 
complained of, and evidence seems to confirm, some visual 
impairment, which has not been assigned a disability rating.  
In addition, recent evaluation has suggested that there are 
absent ankle reflexes.  The etiology of this impairment is 
not clear, nor is it clears whether there is limitation of 
motion or function of the ankles.  He has complained of some 
giveaway sensation.  

The Board also notes that the September 2003 joints 
examination report reflects a finding of femoral cutaneous 
nerve pathology, and that any disorder which involves a nerve 
has not been rated by the RO.  He has complained of right-
sided numbness, without complete evaluation or determination 
as to whether there is continuing impairment.

The record also reveals a history of private medical 
treatment, but it is not clear that there has been an attempt 
to obtain all available records.  The veteran should be 
offered an opportunity to clearly set out all recent 
treatment, whether from the VA or private providers, and 
records should be requested.  He reportedly has been told 
that he has had a positive rheumatoid factor.  That does not 
seem to be confirmed by the evidence of record.  He will be 
offered the opportunity to provide information concerning the 
location of that treatment.

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the veteran 
has identified all medical care providers 
who treated him for cervical spine and 
other disabilities.  He should 
distinguish between VA and private 
treatment.  After securing the necessary 
release for private records, the RO 
should obtain or attempt to obtain any 
records not already associated with the 
case file.  If records are not obtained, 
documentation of the efforts made is to 
be documented.

2.  After the above is complete, the RO 
shall contact the veteran and inform him 
of the need to submit all evidence that 
he has pertinent to this appeal.  See 
38 C.F.R. § 3.159.  In addition, he is 
instructed to provide the RO , upon 
request therefore, information concerning 
all work experience.  Thereafter, former 
employers should be contacted to 
ascertain the reasons for termination of 
employment.  Specifically, it should be 
determined whether he left due to 
advancing age, service connected 
disorders, non-service connected 
disorders, or other factors such as 
economic reasons.  In addition, the 
veteran should be requested to provide 
the level of formal education that he 
completed.  His assistance with release 
of information forms should be requested 
as needed.  To the extent there is an 
attempt to undertake this development 
that is unsuccessful, that too should be 
noted in the claims file.

3.  After the above is completed, the RO 
shall arrange for an appropriate medical 
examination(s) of the veteran to assess 
whether his disabilities render him 
unemployable.  All indicated tests and 
studies should be performed.  The RO 
shall ask the examiner(s) to assess the 
veteran's ability to pursue substantially 
gainful employment in view of all 
pathology, without regard to age.  The RO 
shall ensure that the claim file is 
provided to the examiner(s) for use and 
reference in conducting the 
examination(s).  If the examiner(s) is 
unable to render an opinion, please state 
that fact for the record.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record, to 
include insuring that all of the 
veteran's disabilities are rated.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



